DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Silverman (US 2017/0301248) in view of Higgins (US 2007/00921 43).
With respect to claim 1, Silverman discloses method for identifying unmanned aerial vehicles (UAVs) in a particular air space via the use of one or more video sensors, comprising the steps of (see Abstract): receiving a video frame from a video feed of the particular air space, wherein the video feed was captured by a particular video sensor proximate to the particular air space (see paragraph O006right hand column, also paragraph 0015, camera 11 for taking video images); identifying at least one region of interest (ROI) in the video frame, the at least one ROI comprising an image of an object that may be a UAV flying within the particular air space, (see paragraph 0016, right hand column, visual processor 12, analyze the individual frame to collect the drone presence “region of interest”);
performing an object classification process with respect to the at least one ROI to determine whether the object in the image is a UAV, (see paragraph 0016, right hand column, visual processor 12, analyze the individual frame by comparing the collected video content by the known contents to see the drone presence “object classification”), as claimed.
However he fails to explicitly disclose the object classification process comprising the steps of:
extracting image data from the image of the at least one ROI;
comparing the extracted image data to prior image data of objects known to be UAVs to determine a probability that the object in the image is a UAV; and
upon determination that the probability that the object in the image is a UAV exceeds a predetermined threshold, denoting the object in the image as a UAV, as claimed. 
Higgins teaches the object classification process comprising the steps of:
extracting image data from the image of the at least one ROI, (see paragraph 0026, feature extraction block);
comparing the extracted image data to prior image data of objects known to
be UAVs to determine a probability that the object in the image is a UAV; and upon determination that the probability that the object in the image is a UAV exceeds a predetermined threshold, denoting the object in the image as a UAV, emphasis added (see paragraphs 0029, object recognition block can function as a classifier for identifying, recognizing the objects, paragraph 0031 for confidence value "probability" and paragraph 0034 if the confidence value meets a predetermined threshold) as claimed.
It would have been obvious to one ordinary skilled in the art at the effective date of the invention to combine the two references as they are analogous because they are solving similar problem of object detection in the video images. The teaching of Higgins to extract image data, compare to a prior data and determine the probability of the data as to be the image, can be incorporated in to the Silverman’s system as suggested in paragraph 0016 processor 12 uses any known object detection methods, and the modification yields predictable results.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKKRAM BALI whose telephone number is (571)272-7415. The examiner can normally be reached Monday-Friday 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIKKRAM BALI/Primary Examiner, Art Unit 2663